29 F.3d 635
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Guillermo CASTREJON-ORTIZ, aka Guillermo Castrejon-Torres,aka Guillermo Castrejon-Valdez, Defendant-Appellant.
No. 93-50789.
United States Court of Appeals, Ninth Circuit.
Submitted June 20, 1994.*Decided June 29, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Guillermo Castrejon-Ortiz appeals his sentence under the Sentencing Guidelines following his jury conviction for illegal reentry of a deported alien, 8 U.S.C. Sec. 1326(a) and (b)(1).  Castrejon-Ortiz argues that his 100-month sentence violates due process because the Immigration and Naturalization Service had earlier informed him that illegal reentry carries a maximum penalty of two years in prison and a $1,000 fine.  As we squarely rejected this argument in  United States v. Arzate-Nunez, 18 F.3d 730, 737 (9th Cir.1994), we affirm Castrejon-Ortiz's sentence.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3